Citation Nr: 0312154	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  99-12 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Knight Enferadi, Counsel


INTRODUCTION

The veteran had verified active service from June 1960 to May 
1962.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 1998 rating decision by the Department of 
Veterans Affairs (VA) Cleveland, Ohio Regional Office (RO).  

This matter was previously remanded in October 2000 for 
further development, to include requests for records 
associated with the veteran's period in the Reserves and to 
obtain any available medical records related to the veteran's 
Reserve service and any post-service VA records.  Service 
medical records were located and are now associated with the 
claims folder.  Further, the RO complied with the Remand 
directives to attempt to obtain additional records and 
information from the veteran as to his Reserve period.  A 
hearing before a Member of the Board was held in November 
2002.  The Board notes that to date, the veteran has not 
replied to the RO's requests to submit additional evidence in 
support of his claim.  


REMAND

At the time of the Board's remand of October 2000, the 
veteran's service medical records were not available.  
Following the October 2000 remand, the veteran's service 
medical records were located by the RO in another claims 
file.  A service medical report dated December 30, 1960 
indicates a blood pressure reading of 143/100.  The 
impression by the health care provider at this time appears 
to indicate pleuritic pain secondary to buckshot and to rule 
out ("R/O") anxiety caused pain and elevated blood 
pressure.  Later service medical records, however, do not 
indicate hypertension.           

As noted by the Board in our March 2003 communication to the 
veteran, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), which substantially modified 
the circumstances under which VA's duty to notify and assist 
claimants applies, and how that duty is to be discharged.  
See Public Law No. 106-175 (2000) (now codified at 38 U.S.C. 
§§ 5100-5103A, 5106-7 (West 2002)).  The new statute also 
revised the former section 5107(a) of title 38, United States 
Code, to eliminate the requirement that a claimant must come 
forward first with evidence to well ground a claim before the 
Secretary of Veterans Affairs is obligated to assist the 
claimant in developing the facts pertinent to the claims.

In light of the recently obtained service medical records and 
the enactment of the VCAA, the Board believes that a medical 
opinion should be obtained to determine if the veteran had 
indications of hypertension during his military service that 
can be reasonably associated with his current condition.  
Under regulations issued after the enactment of the VCAA, and 
effective February 22, 2002, the Board could and has 
conducted evidentiary development of appealed cases directly 
under authority provided at 38 C.F.R. § 19.9(a)(2) and 
(a)(2)(ii) (2002).  However, this regulation was recently 
invalidated by the United States Court of Appeals for the 
Federal Circuit in Disabled American Veterans v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003).  One reason for the Federal Circuit's ruling 
appears to be that the regulation in question allowed the 
Board to consider additional evidence without having to 
remand the case to the RO for initial consideration which was 
contrary to the appellate scheme set forth in 38 U.S.C.A. 
§ 7104(a) (West 2002).  In view of the Federal Circuit's 
holding, the Board must now return the case to the RO so that 
it may review the additional evidence as a preliminary 
matter.    

Consequently, due process, as mandated by the recent decision 
of the Federal Circuit, demands that this case be REMANDED to 
the RO for the following action:

1.  The RO should arrange for a VA 
health care provider to review the 
medical records, including the service 
medical records, the post-service 
medical evidence of record, and the 
veteran's testimony before the Board in 
November 2002.  The purpose of this 
review is to determine whether the 
veteran currently has hypertension 
associated with his active service from 
June 1960 to May 1962.  An examination 
of the veteran is required only if 
requested by the physician reviewing 
the veteran's claims folder.  Following 
a review of the record, the physician 
should provide a response to the 
following question:

Is the veteran's current 
hypertension as likely as not 
related to his military service from 
June 1960 to May 1962?

2.  The RO should review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), 
and implementing regulations, now 
codified at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002).  

3.  Thereafter, the RO should 
readjudicate the veteran's claim for 
entitlement to service connection for 
hypertension.  If the benefits sought 
on appeal remain denied, the veteran 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
should contain notice of all relevant 
actions taken on the claim, to include 
a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issue 
currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




